Title: From George Washington to Robert Morris, 27 January 1777
From: Washington, George
To: Morris, Robert



Dear Sir
Head Quarters Morris town 27 Jany 1777

If some very effectual Measures are not fallen upon to recover the Arms and Accoutrements that are put into the Hands of the Militia after they return home; we shall be put to the greatest difficulty to arm the regular Regiments as they are raised. I therefore beg that the Council of Safety or whoever has the delivery of the Arms would be very particular in taking Receipts from the Colonels or commanding Officers and make them account when they are dismissed. I have lately made some of the Regiments leave their Arms &ca here and have given them Receipts for what they delivered, which will be a proper Voucher for them to cancel their Receipt in Philada.
If I had a duplicate of their Receipt for Arms &ca sent to me, I should know whether they left all that belongs to the public. I am Sir Yr most obt Servt

Go: Washington

